DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. patent number 10,749,806 in view of Gupta PG PUB 2014/0295913. 
Re Claims 1 and 8, Claims 1 and 7 of ‘806 patent recites “obtaining first policy information for selecting a WLAN (WLAN SP information of claim 1 of instant application);  identifying…a priority of the WLAN (identifying at least one WLAN… of claim 1 of instant application) which is based on the “first policy information”;  selecting a WLAN supporting an S2a connecitivity…based on the first policy information (selecting a WLAN S2a connectivity of claim 1 of instant application); establishing a connection over the WLAN…priority of the WLAN (establishing a connection over the select WLAN of claim 1 of instant application).
  Claims 1 and 8 of ‘806 patent fails to recite “from a policy related server” and “a highest priority among the at least one WLAN”
	However, Gupta teaches in figure 2, a UE 102 obtaining ANDSP MO from ANDSP server (a policy related server) wherein the ANDSF includes WLANSP for selecting a WLAN with highest access priority, wherein the prioritize list of WLANs is based on the HS2.0 parameters or network load [0032-0037 0044].   One skilled in the art would have been motivated to have modified Claim 1 of instant application with the teaching of Gupta to ensure reliable WLAN connectivity for the UE.  Therefore, it would have been obvious to one skilled in the art to have modified Claim 1 and 8 of instant application with the teachings of Gutpa.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA PG PUB 2016/0021606 in view of Gupta PG PUB 2014/0295913.
Re Claims 1 and 8, GUPTA ‘606 teaches UE (a transceiver, a controller) acquires ANDSF information (policy information) from a ANDSF server (a policy related server) wherein the ANDSF (WLAN selection policy information) information includes access network discovery and selection information for a list of WLANs (identifying at least one WLAN) in the vicinity of the UE [0014-0015] wherein based the UE indicating SaMOG preference (S2a connectivity) for WLAN network selection and ANDSP information, establishing a connection over the selected WLAN.  GUPTA fails to explicitly teach WLANSP and the selected WLAN having a highest priority among the at least one WLAN.  However, Gutpa teaches WLANSP rules for the ANDSP information that specifies a priority value for a list of preferred WLANs wherein the prioritize list of WLANs is based on the HS2.0 parameters or network load [0033-0037 0044].  One skilled in the art would have been motivated to have selected the WLAN with highest priority to ensure reliable WLAN connectivity for the UE.  Therefore, it would have been obvious to one skilled in the art to have combined the teaching GUPTA into the teaching of Gutpa.
	Re Claims 2, 3, 9, 10, Gupta ‘913 teaches figure 3, WLANSP information such as  a validity Area (condition) 308 and TimeOfDay 310 [0035] for determining whether the WLANSP requirements are met.
	Re Claims 4, 5, 7, 11, 12, 14, Gupta ‘913 teaches the operator PreferredWLANs associated with SSIDs in the WLANSP [0036] when the UE profile ? (user preference) is not present.
	Re Claims 6, 13, GUPTA ‘606 teaches the UE 100 can be connected to a S2a connectivity VLAN (trusted) 130 when S2a is supported and if S2a is not supported selecting the VLAN 140 (untrusted) [0012] to be adaptive to different network connectivity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472